                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                      Bankruptcy Case
                                                                                      19−10926−tmd
                                                                                 No.:
                                                                         Chapter No.: 7
                                                                               Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)



                           NOTICE REGARDING NONCOMPLIANCE WITH
                                 BANKRUPTCY RULE 1007(B)(3)

Bankruptcy Rule 1007(b)(3) requires a consumer debtor who is an individual to file with the bankruptcy petition one
of the following three documents:

      1. A certificate from an approved non−profit credit counseling agency confirming the debtor has received
(within the 180−day period prior to filing the bankruptcy case) the briefing regarding the availability of credit
counseling required by section 109(h)(1) of the Bankruptcy Code, OR

       2. If the debtor did not receive a briefing due to exigent circumstances, as described in section 109(h)(3), a
certification, signed by the debtor, that describes exigent circumstances that merit waiver, see 11 U.S.C. § 109(h)(3),
OR

      3. If the debtor did not obtain the briefing because the debtor is incapacitated, disabled, or in active military
service, a request for determination of waiver, pursuant to 11 U.S.C. § 109(h)(4).

      You have not filed any of the foregoing documents in this case. By this notice, you are reminded that at least
one of the foregoing documents must be filed in this case. See Rule 1007(b)(3), (c). Failure to file any of the
foregoing documents affects your eligibility to be a debtor in this bankruptcy case.




Dated: 7/15/19
                                                               Yvette M. Taylor
                                                               Clerk, U. S. Bankruptcy Court

                                                               BY: Laurie Boyd




                                                                                                   [Rule 1007 Notice] [Ntcnc1007BK]
